DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 4, at line 3 “the at least one of a plurality of images” lacks antecedence since there is no previous recitation of at least one of a plurality of images.
B.	As per claim 11, “the virtual path” lacks antecedence since there is no previous recitation of a virtual path in base claim 1 (see claim 8 which provides support for this language).
C.	As per claim 13, the scope of the claim is unclear as to whether the automated guided vehicle is an element of the navigation system.  The preamble states that the navigation system is “applicable” to an automated guided vehicle, which suggests an intention of use and as such does not further limit the claim.  
D.	All claims depending from a rejected claim are also rejected for the same reasons.
3.	Claims 1-3 and 8-10 are allowed.  The prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least in response to determining that the marked line is detected, controlling the automated guided vehicle to travel along the predetermined traveling route by referencing the marked line, and in response to determining that no marked line is detected, controlling the automated guided vehicle to travel along the predetermined traveling route and along the moving path from one of the plurality of stations to one another of the plurality of stations with reference to the path parameters.  Claims 4-7, 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 13-20 would be allowable if rewritten or amended as suggested by the examiner to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The cited documents represent the general state of the art of automated guided vehicle systems and control.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661